                         Case 3:18-cv-01881-RS Document 207 Filed 04/27/21 Page 1 of 4




                                                                            FILED
                   1   LATHAM & WATKINS LLP
                       Elizabeth L. Deeley (CA Bar No. 230798)
                   2      elizabeth.deeley@lw.com
                       Nicole C. Valco (CA Bar No. 258506)
                   3      nicole.valco@lw.com
                       Joseph C. Hansen (CA Bar No. 257147)                   Apr 27 2021
                   4      joseph.hansen@lw.com
                       505 Montgomery Street, Suite 2000                  SUSANY. SOONG
                   5   San Francisco, CA 94111-6538                  CLERK, U.S. DISTRICT COURT
                       Telephone: +1.415.391.0600
                   6   Facsimile: +1.415.395.8095                 NORTHERN DISTRICT OF CALIFORNIA
                                                                           SAN FRANCISCO
                   7   Susan E. Engel (pro hac vice)
                         susan.engel@lw.com
                   8   555 Eleventh Street, NW, Suite 1000
                       Washington, DC 20004
                   9   Telephone: +1.202.637.2200
                       Facsimile: +1.202.637.2201
               10
                       Attorneys for Defendant Facebook, Inc.
               11
                       Additional Counsel on Signature Page
               12

               13

               14                                 UNITED STATES DISTRICT COURT

               15                               NORTHERN DISTRICT OF CALIFORNIA

               16                                      SAN FRANCISCO DIVISION

               17      LAWRENCE OLIN, HAROLD NYANJOM,             Case No. 3:18-cv-01881-RS (TSH)
                       SHERON SMITH-JACKSON, JANICE
               18      VEGA-LATKER, BLAKE CARLYLE,                STIPULATION AND [PROPOSED] ORDER
                       MARC BOEHM, and RAVEN WINHAM,              CONTINUING DISCOVERY HEARING
               19      individually and on behalf of all others
                       similarly situated,                         Hon. Thomas S. Hixson
               20
                                                Plaintiffs,
               21
                                     v.
               22
                       FACEBOOK, INC.,
               23
                                               Defendant.
               24

               25

               26

               27

               28
ATTORNEYS AT LAW                                                        STIP. AND [PROPOSED] ORDER CONTINUING
 SAN FRANCISCO                                                                              DISCOVERY HEARING
                                                                                  CASE NO. 3:18-CV-01881-RS (TSH)
                         Case 3:18-cv-01881-RS Document 207 Filed 04/27/21 Page 2 of 4


                   1          WHEREAS, on November 23, 2020, Plaintiffs filed a Statement on Discovery Dispute

                   2   Regarding Plaintiffs’ Request for Inspection (Dkt. 166);

                   3          WHEREAS, on December 9, 2020, the Court conducted a hearing on the discovery

                   4   dispute raised in Plaintiffs’ Statement on Discovery Dispute Regarding Plaintiffs’ Request for

                   5   Inspection and, on December 10, 2020, ordered the Parties to file declarations addressing certain

                   6   factual issues (Dkts. 177, 187);

                   7          WHEREAS, on January 14, 2021, Plaintiffs filed the Declaration of William Wong

                   8   (Dkt. 192);

                   9          WHEREAS, on March 2, 2021, Facebook filed the Declaration of Ruichen Ma in

               10      Response to the Declaration of William Wong (Dkt. 198);

               11             WHEREAS, on April 23, 2021, the Court issued a Notice Setting Zoom Discovery

               12      Hearing regarding the Declarations of William Wong and Ruichen Ma for April 29, 2021 at

               13      3:00 p.m. (Dkt. 205);

               14             WHEREAS, the Parties have conferred and agreed that, given their ongoing discussions,

               15      judicial efficiency would be served by continuing the Discovery Hearing currently scheduled for

               16      April 29, 2021;

               17             WHEREAS, the Parties have agreed to provide the Court with a joint status update

               18      regarding the status of the discovery dispute forty-five (45) days from the entry of the

               19      continuance of the Discovery Hearing proposed in this stipulation;

               20             It is therefore STIPULATED and AGREED, subject to Court approval, that good cause

               21      exists to continue the hearing currently scheduled for April 29, 2021, and that the Parties will

               22      provide the Court with a joint status update forty-five (45) days from the entry of the continuance

               23      of the Discovery Hearing.

               24

               25      DATED: April 27, 2021                         LATHAM & WATKINS LLP

               26                                                     By: /s/ Nicole C. Valco_________
                                                                      Elizabeth L. Deeley (CA Bar No. 230798)
               27                                                       elizabeth.deeley@lw.com
                                                                      Nicole C. Valco (CA Bar No. 258506)
               28                                                       nicole.valco@lw.com
ATTORNEYS AT LAW                                                                  STIP. AND [PROPOSED] ORDER CONTINUING
 SAN FRANCISCO                                                           1                            DISCOVERY HEARING
                                                                                            CASE NO. 3:18-CV-01881-RS (TSH)
                                                                                                                          )
                        Case 3:18-cv-01881-RS Document 207 Filed 04/27/21 Page 3 of 4


                   1                                      Joseph C. Hansen (CA Bar No. 257147)
                                                            joseph.hansen@lw.com
                   2                                      505 Montgomery Street, Suite 2000
                                                          San Francisco, CA 94111-6538
                   3                                      Telephone: +1.415.391.0600
                                                          Facsimile: +1.415.395.8095
                   4
                                                          Susan E. Engel (pro hac vice)
                   5                                        susan.engel@lw.com
                                                          555 Eleventh Street, NW, Suite 1000
                   6                                      Washington, DC 20004
                                                          Telephone: +1.202.637.2200
                   7                                      Facsimile: +1.202.637.2201

                   8                                     Attorneys for Defendant Facebook, Inc.

                   9
                       DATED: April 27, 2021             BURSOR & FISHER, P.A.
               10
                                                          By: /s/ Joshua D. Arisohn___________
               11                                          L.Timothy Fisher (CA Bar No. 191626)
                                                              ltfisher@bursor.com
               12                                          Neal J. Deckant (CA Bar No. 322946)
                                                              ndeckant@bursor.com
               13                                          1990 North California Boulevard, Suite 940
                                                           Walnut Creek, CA 94596
               14                                          Telephone: +1.925.300.4455
                                                           Facsimile: +1.925.407.2700
               15
                                                          Joshua D. Arisohn (admitted pro hac vice)
               16                                           jarisohn@bursor.com
                                                          888 Seventh Avenue
               17                                         New York, NY 10019
                                                          Telephone: +1.212.989.9113
               18                                         Facsimile: +1.212.989-9163

               19                                         Attorneys for Plaintiffs Lawrence Olin, Harold
                                                          Nyanjom, Sheron Smith-Jackson, Janice Vega-
               20                                         Latker, Blake Carlyle, Marc Boehm, and Raven
                                                          Winham
               21

               22

               23

               24

               25

               26

               27

               28
ATTORNEYS AT LAW                                                    STIP. AND [PROPOSED] ORDER CONTINUING
 SAN FRANCISCO                                               2                          DISCOVERY HEARING
                                                                              CASE NO. 3:18-CV-01881-RS (TSH)
                                                                                                            )
                        Case 3:18-cv-01881-RS Document 207 Filed 04/27/21 Page 4 of 4


                   1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                   2

                   3   DATED:   April 27, 2021
                                                         Hon. Thomas S. Hixson
                   4                                     United States Magistrate District Judge
                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
ATTORNEYS AT LAW                                                    STIP. AND [PROPOSED] ORDER CONTINUING
 SAN FRANCISCO                                               3                          DISCOVERY HEARING
                                                                              CASE NO. 3:18-CV-01881-RS (TSH)
                                                                                                            )
